DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/282,165, 15/218,442 and 15/887,752, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites, “a first switch within the housing having a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting.” The prior-filed applications fail to provide adequate support for this limitation. Therefore, the effective filing date of claim 1 of instant application 17/165,589 is this application’s filing date: 2/2/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,905,268 in view of Goodson et al. (US 2018/0153327), hereinafter Goodson, and Rahwan (GB 2490859), hereinafter Rahwan.
The table below compares claim 1 of instant application 17/165,589 with claim 1 of U.S. Patent No. 10,905,268. The text below is identical, except for the bold and underlined portions.
17/165,589 (Instant Application)
U.S. Patent No. 10,905,268
1. A beverage heating system comprising:
	a beverage coaster having a first end, an opposing second end, a housing, a metallic plate resistance heater within the housing mechanically and thermally connected to the metallic plate, a first switch within the housing having a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting, a receiving coil located within the housing proximal to the second end, and coaster circuitry electrically connected to the resistance heater, the switch, and the receiving coil; and 
	a counter with a countertop having a top surface and a bottom surface, a magnet, a power source, a driving coil magnetically coupled with the receiving coil, a second switch within the countertop having a first position and a second position wherein the power source supplies power to the driving coil when the switch is in the first position, and driver circuitry connected to the driving coil; 
	wherein the position of the beverage coaster in relation to the counter determines whether the first switch is in the first position or second position and whether the second switch is in the first position or second position.
and cooling-system comprising: 
Peltier cell within the housing mechanically and thermally connected to the metallic plate, a first switch within the housing having a first position that results in cooling the metallic plate and a second position and that results in heating the metallic plate, a receiving coil located within the housing proximal to the second end, and coaster circuitry electrically connected to the Peltier cell, the switch, and the receiving coil; and 
	a counter with a countertop having a top surface and a bottom surface, a magnet, a power source, a driving coil magnetically coupled with the receiving coil, a second switch within the countertop having a first position and a second position wherein the power source supplies power to the driving coil when the second switch is in the first position, and driver circuitry connected to the driving coil; 
	wherein the position of the beverage coaster in relation to the counter determines whether the first switch is in the first position or second position and whether the second switch is in the first position or second position.


Claim 1 of U.S. Patent No. 10,905,268 does not expressly disclose a resistance heater, and wherein the first switch has a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting.
Goodson is directed toward a beverage cooler and heater [Title]. Goodson discloses wherein a Peltier cell can be replaced with a resistance heater [0023]. Rahwan is directed toward a beverage heating system [Abstract]. Rahwan discloses a beverage coaster with a switch having a first position that results in heating the beverage coaster in a low setting and a second position that results in heating the beverage coaster in a high setting (Fig. 1 shows beverage coaster (also called placemat) 12 [Abstract], comprising switch / control means 4, which “include[s] the ability to adjust the temperature of heating element 2” [page 2, under the section “Controlling means 4”]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Peltier cell is replaced with a resistance heater, and wherein the first switch has a first position that results in heating the metallic plate in a low setting and a second position that results in heating the metallic plate in a high setting. As described by Goodson, .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,667,637 in view of Goodson et al. (US 2018/0153327), hereinafter Goodson, and Rahwan (GB 2490859), hereinafter Rahwan.
The table below compares claim 1 of instant application 17/165,589 with claims 1 and 2 of U.S. Patent No. 10,667,637. The text below is either identical or substantially identical, except for the bold and underlined portions.
17/165,589 (Instant Application)
U.S. Patent No. 10,667,637
1. A beverage heating system comprising:
	a beverage coaster having a first end, an opposing second end, a housing, a metallic plate connected to the housing at the first end, a resistance heater within the housing mechanically and thermally connected to the metallic plate, a first switch within the housing having a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting, a receiving coil located within the housing proximal to the second end, and coaster circuitry electrically connected to the resistance heater, the switch, and the receiving coil; and 
	a counter with a countertop having a top surface and a bottom surface, a magnet, a power source, a driving coil magnetically coupled with the receiving coil, a second switch within the countertop having a first position and a second position wherein the power source supplies power to the driving coil when the switch is in the first position, and driver circuitry connected to the driving coil; 
	wherein the position of the beverage coaster in relation to the counter determines whether the first switch is in the first position or second position and whether the second switch is in the first position or second position.
    1. A beverage heating and cooling system comprising: 
	a beverage coaster having a first end, an opposing second end, a housing, a metallic plate connected to the housing at the first end, a Peltier cell within the housing mechanically and thermally connected to the metallic plate, a switch within the housing having a first position that results in cooling the metallic plate and a second position that results in heating the metallic plate, a receiving coil located within the housing proximal to the second end, and coaster circuitry electrically connected to the Peltier cell, the switch, and the receiving coil; and 
	a counter with a countertop having a top surface and a bottom surface, a magnet, a driving coil, and driver circuitry connected to the driving coil wherein the driving coil is magnetically coupled with the receiving coil and the position of the beverage coaster in relation to the counter determines whether the switch is in the first position or second position.

2. The system of claim 1 further comprising driver circuitry electrically connected to the driving coil.


Claim 2 of U.S. Patent No. 10,667,637 does not expressly disclose:


Goodson is directed toward a beverage cooler and heater [Title]. Goodson discloses wherein a Peltier cell can be replaced with a resistance heater [0023]. Goodson also discloses a power source (“power supply” [0008]), a second switch (reed switch 92; Fig. 1) within the countertop (Fig. 1; [0014]) having a first position and a second position wherein the power source supplies power to the driving coil when the switch is in the first position (“A second magnetic switch is placed in series with the power supply of the table-embedded driving coil, and a corresponding magnet is mounted in the coaster and allows the transmitting coil to be powered when the coaster is present” [0008]; also described in [0019] and [0022]), wherein the position of the beverage coaster in relation to the counter determines whether the second switch is in the first position or second position (described in [0019] and [0022]). Rahwan is directed toward a beverage heating system [Abstract]. Rahwan discloses a beverage coaster with a switch having a first position that results in heating the beverage coaster in a low setting and a second position that results in heating the beverage coaster in a high setting (Fig. 1 shows beverage coaster (also called placemat) 12 [Abstract], comprising switch / control means 4, which “include[s] the ability to adjust the temperature of heating element 2” [page 2, under the section “Controlling means 4”]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Peltier cell is replaced with a resistance heater, wherein the first switch has a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting, a power source, a second switch within the countertop having a first position and a second position wherein the power source supplies power to the driving coil when the switch is in the first position, and wherein the position of the beverage coaster in relation to the counter determines whether the second switch is in the first position or .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the switch" in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a “first switch” and a “second switch’. Therefore, it is unclear whether “the switch’ in line 13 refers to the first switch or the second switch. Examiner suggests replacing “the switch’ in line 13 with “the second switch,” if that is the intended meaning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. (US 2018/0153327), hereinafter Goodson, in view of Rahwan (GB 2490859), hereinafter Rahwan.
Regarding claim 1, Goodson discloses a beverage heating system (claim 1) comprising: 
a beverage coaster having a first end (claim 1), an opposing second end (claim 1), a housing (claim 1), a metallic plate connected to the housing at the first end (claim 1), a resistance heater within the housing mechanically and thermally connected to the metallic plate (claim 1 discloses “a Peltier cell within the housing mechanically and thermally connected to the metallic plate,” and [0023] discloses “the Peltier cell can be removed and replaced with a resistance heater”), a first switch within the housing (claim 1; the first switch corresponds to reed switch 58 (Fig. 1; [0022])), a receiving coil located within the housing proximal to the second end (claim 1), and coaster circuitry electrically connected to the resistance heater, the switch, and the receiving coil  (claim 1, and [0023] which discloses wherein the Peltier cell can be removed and replaced with a resistance heater); and 
a counter with a countertop having a top surface and a bottom surface (claim 1), a magnet (claim 1), a power source (“power supply” [0008]), a driving coil (claim 1) magnetically coupled with the receiving coil (claim 2), a second switch (reed switch 92; Fig. 1) within the countertop (Fig. 1; [0014]) having a first position and a second position wherein the power source supplies power to the driving coil when the switch is in the first position (“A second magnetic switch is placed in series with the power supply of the table-embedded driving coil, and a corresponding magnet is mounted in the coaster and allows the transmitting coil to be powered when the coaster is present” [0008]; also described in [0019] and [0022]), and driver circuitry connected to the driving coil (claim 1); 
wherein the position of the beverage coaster in relation to the counter determines whether the first switch is in the first position or second position and whether the second switch is in the first position or second position (described in [0018], [0019], [0021], and [0022]).

Goodson does not expressly disclose wherein the first switch has a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting. Rather, Goodson discloses wherein the first switch has a first position that results in heating the metallic plate [0018], and a second position that results in cooling the metallic plate [0021].
Rahwan is directed toward a beverage heating system [Abstract]. Rahwan discloses a beverage coaster with a switch having a first position that results in heating the beverage coaster in a low setting and a second position that results in heating the beverage coaster in a high setting (Fig. 1 shows beverage coaster (also called placemat) 12 [Abstract], comprising switch / control means 4, wherein switch / control means 4 “include[s] the ability to adjust the temperature of heating element 2” [page 2, under the section “Controlling means 4”]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first switch has a first position that results in heating the metallic plate in a low setting and a second position and that results in heating the metallic plate in a high setting. As described above, Goodson discloses that the Peltier cell can be replaced with a resistance heater. The inclusion of heating in a low setting or heating in high setting, as disclosed by Rahwan, allows for heating a beverage to either a relatively low temperature or a relatively high temperature as desired, as opposed to being capable of only heating to a single temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761